 



Confidential information has been omitted from this Exhibit and filed separately
with the Commission pursuant to a confidential treatment request under
Rule 24b-2.

Exhibit 10.1

MASTER COAL PURCHASE AGREEMENT

This MASTER COAL PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into and
is effective as of the 13th day of December, 2001, between Kennecott Coal Sales
Company (“Kennecott”), an Oregon corporation, and Otter Tail Power Company
(“Otter Tail”), a division of Otter Tail Corporation, a Minnesota corporation.
Both Kennecott and Otter Tail may be individually referred to herein as a
“Party” or collectively as “Parties”.

RECITALS

WHEREAS, each Party is engaged in the sale and/or purchase of Powder River Basin
(“PRB”) Coal or other Coal. The Parties believe it will be mutually beneficial
to set the terms and conditions under which such Coal sales and purchases may be
made between them.

IN CONSIDERATION of the mutual covenants and promises set forth hereafter, the
Parties to this Agreement, intending to legally bind themselves, agree now as
follows:

ARTICLE 1. GENERAL TERMS AND DEFINITIONS



1.01   The terms of this Agreement shall govern all purchases and sales of Coal
between the Parties for Otter Tail’s Hoot Lake Plant (hereinafter
“Transactions”) or options thereon during the term of this Agreement unless the
Parties expressly indicate otherwise. All amendments, modifications, revisions
and changes to this Agreement or any related Transaction or option must be in
writing and signed by both Parties. If the Parties enter into an option
concerning the purchase and/or sale of Coal, the terms and conditions of this
Agreement and the Confirmation shall govern the Transaction once the option has
been exercised.

 



--------------------------------------------------------------------------------



 



1.02   For individual Transactions, the Parties shall enter into a written
Confirmation Letter (hereinafter “Confirmation”) that sets forth and defines the
following: the Buyer, the Seller, the price, price adjustments, quantity, term,
quality specifications, mine(s), and any other Transaction-specific provisions
mutually agreed upon by the Parties. All Confirmations shall be in writing,
signed by both Parties. The Parties intend the provisions of each individual
Confirmation and the provisions of this Agreement be construed as one single
integrated agreement and that without a written Confirmation the Parties would
not otherwise enter into a Transaction. Any inconsistency or conflict between
provisions of the individual Confirmation and provisions of this Agreement shall
be resolved in favor of any provisions of the Confirmation.   1.03   Each of the
following terms when used in this Agreement will have the meaning given to it in
this section:



a)   “Actual Btu” means the monthly ton-weighted average as-received calorific
value (stated in Btu/lb.).   b)   “Buyer” means the Party to a Transaction who
is obligated to purchase and receive Coal, or causes Coal to be received.   c)  
“Claim” means all claims or actions threatened or filed that directly or
indirectly relate to the subject matter of indemnity including but not limited
to the resulting losses, damages, expenses, reasonable attorneys’ fees and
costs.   d)   “Coal” means any and all Coal to be sold by Seller and purchased
by Buyer pursuant to the terms and conditions of this Agreement.   e)  
“Standard Btu” means the standard calorific value as set forth in a Confirmation
(stated in Btu/lb.) and is the basis for a price adjustment as described in
Section 9.03.   f)   “Seller” means the Party to a Transaction who is obligated
to sell and deliver Coal or causes Coal to be delivered.   g)   “Ton” means
2,000 pounds avoirdupois.

-2-



--------------------------------------------------------------------------------



 



h)   “Loading Provisions” means the terms and conditions of Buyer’s
transportation contracts or excerpts thereof that Seller has reviewed and
approved. The Loading Provisions are further described in Section 4.04 and
attached as Exhibit A.

ARTICLE 2. TERM



2.01   This Agreement shall begin on the date first set forth above and shall
continue in effect until terminated by either Party upon thirty (30) days
written notice to the other Party, which right of termination shall be each
party’s absolute right to exercise. Termination of this Agreement under this
Article shall not affect either Party’s rights and obligations with respect to
any Transactions that have been agreed to in writing in a Confirmation prior to
termination.

ARTICLE 3. QUANTITY



3.01   Buyer shall be obligated to purchase and pay for, and Seller shall be
obligated to sell and tender for delivery, the amount of Coal agreed to in a
Confirmation, except as may be limited by Article 11 of this Agreement.   3.02  
Unless otherwise limited in the Confirmation, Buyer has the right to ship or use
the Coal delivered under this Agreement at any location or for any such purpose
Buyer designates.

ARTICLE 4. DELIVERY AND TRANSPORTATION



4.01   For each Transaction, Seller agrees to tender to Buyer and Buyer agrees
to accept from Seller the quantity of Coal as provided in the relevant
Confirmation. Seller shall tender the Coal to Buyer in accordance with
reasonable monthly delivery schedules to be submitted by Buyer in accordance
with the Agreement and the Confirmation. Schedules shall be based on a ratable
monthly basis unless otherwise agreed to by both Parties. In addition, Buyer
shall provide Seller with monthly schedules at least sixty (60) days prior to
the beginning of

-3-



--------------------------------------------------------------------------------



 



    each applicable month. If the Seller objects to a schedule submitted by
Buyer, Seller shall notify Buyer of its objections within fifteen (15) days of
Seller’s receipt of such schedule and the Parties shall work together in good
faith to agree on a reasonable and mutually acceptable schedule. The mine(s)
used to source the Coal supplied under this Agreement shall be any mine set
forth in the Confirmation.   4.02   Buyer shall supply the appropriate unit
train railcars. Said railcars shall be of a size compatible with the loading
requirements set forth in this Agreement. Unit train sizes will normally vary
from 105 to 135 railcars per train; however, depending on railcar availability,
shorter trains may occasionally be operated by mutual agreement.   4.03   Unless
excused by Article 11 of this Agreement, if Buyer fails over a quarterly basis
to schedule the appropriate unit trains for delivery of an amount of Coal
scheduled under a Transaction, Seller shall have the right at Seller’s sole
option to reduce the annual quantities of that Transaction by the deficit from
the scheduled amount. This right shall be in addition to any other rights
available to Seller hereunder.   4.04   Seller shall cause Coal to be loaded and
delivered at the loading facilities into railcars supplied by Buyer. Seller
agrees to comply with the weighing and railcar Loading Provisions. Said Loading
Provisions are subject to Seller’s ability to load the required net tonnages in
Buyer’s railcar without significant risk of spillage or exceeding overloading
railcar limits and shall be in general compliance with industry standards for
the applicable coal region. Seller shall have at least 48 hours notice of any
changes to the Loading Provisions. If the changes to the Loading Provisions are
inconsistent with Seller’s commitments as otherwise set forth in this Agreement
and Seller’s then current operating practice, Seller shall not be liable for
noncompliance with such changes unless expressly accepted by Seller. Should the
obligations as set forth in this Article 4 not be met, and as a result, Buyer
incurs costs under its transportation agreement with the rail carrier as a
direct result of Seller’s not meeting its obligation hereunder and such failure
is not the fault of either Buyer or the railroad, then Seller shall reimburse
Buyer for any such costs as set forth in Exhibit A.

-4-



--------------------------------------------------------------------------------



 



4.05   The scheduled Coal shall be F.O.B. loaded in Buyer-provided railcars at
the delivery point located at each individual mine (“Delivery Point”). Buyer’s
railcars and unit train shall be compatible with Seller’s trackage, storage and
loading facilities, and shall be ready to load upon arrival at the individual
mine. Seller shall load each railcar at Seller’s expense and shall complete the
loading of all railcars in each unit train within four hours after the first
empty railcar is actually placed by the railroad under the Seller’s loading
chute. Unless excused by Article 11 or due to actions of Buyer or Buyers rail
carrier, Seller shall be responsible for demurrage or other charges invoiced to
Buyer by Buyer’s rail carrier resulting directly from Seller’s failure to load
Buyer’s trains as provided above.   4.06   Seller is required to load each
railcar to the gross weight(s) designated in the Confirmation; however, under no
circumstances, will the gross weight exceed the maximum limit established by the
rail carrier(s) for the railcar type and for the designated train routes. Should
Seller load any railcar on Buyer’s behalf outside of these specified limits, the
Seller assumes any and all reasonable costs which may be charged by the rail
carrier(s) and paid by Buyer as a direct result of such underloading or
overloading of these railcars.

ARTICLE 5. TITLE AND RISK OF LOSS; EQUIPMENT DAMAGE



5.01   Title to the Coal and all risk of loss shall pass to Buyer upon
completion of loading all railcars in each unit train at the Delivery Point.  
5.02   Seller shall be responsible for, and shall indemnify Buyer for, any and
all direct reasonable costs resulting from damage to: (i) Buyer’s or its
contracted rail carriers’ equipment if such equipment is damaged while on
Seller’s property except to the extent such damage is caused by the negligence
or recklessness of Buyer or its contracted rail carrier; and (ii) Buyer’s
equipment, including mobile railcars and stationary equipment at Buyer’s
electric generating station, if said equipment is damaged as a result of
non-Coal material having been interspersed with the tendered Coal prior to
leaving Seller’s mine property.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 6. COAL QUALITY SPECIFICATIONS

If the Parties set forth coal quality specifications in a Confirmation, the
following Articles 6.01 – 6.03 shall apply with respect to those specifications.



6.01   At the Delivery Point, all tendered Coal shall be raw, substantially free
of magnetic material and other foreign material impurities, and crushed to a
maximum size as set forth in the Confirmation as determined in accordance with
applicable American Society of Testing and Materials (ASTM) standards.   6.02  
If there are three (3) Non-Conforming Shipments, as hereinafter defined below,
whether rejected or not, under a Transaction in any three (3) month period or,
if two (2) out of four (4) consecutive Shipments under a Transaction are
Non-Conforming Shipments, Buyer may upon written notice confirmed in writing and
sent to Seller, suspend future shipments except those shipments already loaded
into railcars. Seller shall, within sixty (60) days, provide Buyer with
reasonable assurances that subsequent deliveries of coal shall meet or exceed
the specifications set forth in the Confirmation. If Seller fails to provide
such assurances within that sixty- (60) day period, Buyer shall have the right
to terminate the Transaction without further obligation hereunder on the part of
either party. Termination shall be the sole remedy of Buyer under this Section.
Buyer’s waiver of this right for any one train shall not constitute a waiver for
subsequent trains. If Seller provides such assurances to Buyer’s reasonable
satisfaction, deliveries hereunder shall resume and any tonnage deficiencies
resulting from suspension may be made up at Buyer’s sole option subject to a
mutually agreeable schedule. Buyer shall not unreasonably withhold its
acceptance of Seller’s assurances, or delay the resumption of shipment.   6.03  
The Parties recognize during the performance of a Transaction, legislative,
regulatory bodies or the courts may adopt environmental laws, rules, and
regulations that will, make it impossible or commercially impracticable for
Buyer to utilize or to remarket Coal

-6-



--------------------------------------------------------------------------------



 



    purchased under this Agreement. If, as a result of the adoption of such
laws, rules, and regulations or changes in the interpretation or enforcement
thereof, Buyer, in good faith, decides it will be impossible or commercially
impracticable for Buyer to utilize or to remarket such Coal, Buyer shall
promptly notify Seller in writing. After receiving such notification, Buyer and
Seller shall promptly consider whether corrective actions can be taken in the
mining and preparation of the Coal, in the operation of Buyer’s generating
station, or in Seller’s substituting different source Coal. If in the Parties’
reasonable judgment such actions will, make it impossible and commercially
impracticable for Buyer to utilize or to remarket tendered Coal without
violating any applicable law, regulation, policy, or order, Buyer shall have the
right, upon sixty (60) days notice to Seller, to terminate the Transaction
without further obligation on the part of either party. Termination shall be the
sole remedy of Buyer and Seller under this section.

If Rejection Limits are specified in the Confirmation, this Section 6.04 shall
apply.



6.04   If any Shipment of coal triggers any of the Rejection Limits specified in
the Confirmation for a Transaction (A “Non-Conforming Shipment”), Buyer shall
have the option, within twenty four (24) hours of Buyer’s receipt of the quality
analysis of the Coal, of either (i) rejecting such Non-Conforming Shipment prior
to unloading the Coal, or, (ii) accepting the Non-Conforming Shipment and
reducing the price of Coal for such trainload by (*) per ton. If Buyer fails to
timely exercise its rejection rights under this Section as to a Shipment, Buyer
shall be deemed to have waived such rights to reject with respect to that
Shipment only. Buyer’s failure to timely exercise such notice does not
constitute a waiver of its right to any penalty adjustment provided for herein
or in the relevant Confirmation. If Buyer timely rejects the Non-Conforming
Shipment, Seller shall be responsible for promptly transporting the rejected
Coal to an alternative destination determined by Seller and, if applicable,
promptly unloading such coal. Seller shall reimburse Buyer for all reasonable
costs and expenses associated with the transportation, storage, handling and
removal of the Non-Conforming Shipment. Buyer shall cooperate with Seller in
minimizing Seller’ s cost of

-7-



--------------------------------------------------------------------------------



 



    redirecting the rejected Coal. Seller shall replace the rejected coal within
a reasonable period of time.

ARTICLE 7. SAMPLING AND ANALYSIS



7.01   Seller shall cause, at its expense, the Coal in each unit train to be
sampled and analyzed at the individual mine in accordance with applicable ASTM
standards. Buyer shall have the right, at its own risk and expense, to have a
representative present at any and all times to observe sampling and analysis
procedures. All samples shall be divided into three (3) parts and put in
suitable airtight containers. One part shall be furnished to Buyer or its
designee for its analysis, one part shall be retained for analysis by Seller or
its designee (which analysis shall be the basis for payment), and the third part
shall be retained by Seller or its designee in one of the aforesaid containers
properly sealed and labeled for a period thirty (30) days after the date of
sample collection. Buyer’s samples are to be clearly labeled as to mine, date of
sampling, date of preparation, and other identification as to shipment (such as
train identification number) and are to be sent within forty-eight (48) hours of
train loading to the address listed below unless a different address is provided
by Buyer in the Confirmation or otherwise in writing. Seller shall cause the
following data, subject to future adjustment, to be provided to Buyer by a
mutually agreed upon method of electronic data transmission within forty-eight
(48) hours of train loading: tonnage (gross, net, and tare average for each
railcar and the unit train in total), and the average calorific value, %
moisture, % ash, % sulfur, and % Na2O in ash (if set forth in the Confirmation),
(the “Short Proximate Analysis”). Any additional analysis requested by Buyer
that exceeds the information provided in the Short Proximate Analysis shall be
at Buyer’s expense.   7.02   In the event a dispute arises between Buyer and
Seller within thirty (30) days of Seller’s analysis due to a difference between
Buyer and Seller’s short proximate analyses of a sample that exceeds the ASTM
interlab repeatability limits, an independent testing laboratory, mutually
agreeable to Buyer and Seller will be retained to analyze the third part of such
sample. The Party whose calorific value analysis is closest to the independent
analysis

-8-



--------------------------------------------------------------------------------



 



    shall prevail and such Party’s calorific value analysis shall govern for the
trainload in question. In such case, the cost of the analysis made by such
independent testing laboratory will be borne by the Party whose calorific value
analysis is furthest from the independent analysis and therefore, not used. In
the event both Parties’ calorific value analyses differ from the independent
testing laboratory’s result by the same amount, the independent testing
laboratory’s result shall govern for the trainload in question and the Parties
shall share equally the cost of the independent testing.

ARTICLE 8. WEIGHING



8.01   Certified commercial scales at Seller’s train loading facility at each
individual mine will determine weights. Scales shall be calibrated and tested as
customary in industry practice with copies of calibration and testing reports
provided to Buyer upon request. If Seller’s scales are not available to
determine the valid net weight of all of the railcars in a unit train but valid
weights are obtained for thirty (30) or more railcars in such train, the
arithmetic average of all of the valid net weights of the thirty or more
railcars in such train shall be used as the net weight for each railcar in such
train for which a valid net weight was not determined by Seller’s scales. If
Seller’s scales are inoperative or fail to determine the valid net weight of at
least thirty (30) railcars in a unit train, the weighted arithmetic average of
the net railcar weights of the previous ten (10) unit trainloads of Coal shipped
to Buyer shall be used as the net weight for each of the unweighed railcars in
such train. The calculation of the weighted arithmetic average net weight for
the previous ten (10) unit trainloads shall exclude all bad-order railcars,
which were not loaded, and any trainload of Coal for which the net weights were
estimated on thirty (30) or more railcars. The Buyer shall be notified
electronically immediately after the above instance occurs.

ARTICLE 9. PRICE AND PRICE ADJUSTMENTS



9.01   For all Coal delivered under this Agreement, Buyer shall pay Seller the
base price as set forth in the Confirmation.

-9-



--------------------------------------------------------------------------------



 



9.02   Seller shall be solely responsible for all assessments, fees, costs,
expenses, and taxes relating to the mining, production, sale, use, loading and
tender of Coal to Buyer or in any way accruing or levied prior to transfer of
title to the Coal to Buyer and including, without limitation, severance taxes,
royalties, ad valorem, black lung fees, reclamation fees and other costs,
charges and liabilities. The base price includes reimbursement to Seller of all
environmental, land restoration and regulatory costs, including without
limitation any reclamation costs required under applicable federal, state or
local law as of the date of the Transaction. Buyer shall be responsible for any
sales and/or use tax unless Buyer provides Seller an appropriate exemption
certificate or similar document. The base price shall be subject to adjustments
for changes in laws and regulations or new laws or regulations or changes in
interpretations thereof enacted and in force during the term of sale set forth
in the Confirmation that change Seller’s costs of producing Coal for delivery
pursuant to any Confirmation. Notwithstanding the above, if the cumulative
effect of all such changes on the price of a ton of Coal does not exceed (*) per
ton for any calendar year under a Transaction, said changes shall not adjust the
base price under the Transaction. Seller shall use commercially reasonable best
efforts to inform Buyer of any such change as soon as Seller becomes aware of
such change and its effect on the base price of Coal hereunder.   9.03   The
base price may also include an adjustment based upon the calorific value, sulfur
content or other qualities of the Coal as the Parties may mutually agree upon
and as set forth in the Confirmation.

ARTICLE 10. INVOICES, PAYMENTS, NETTING, AND SET OFF



10.01   Based on Seller’s weights, Seller will invoice Buyer for Coal delivered
during each semi-monthly period. Invoices for quality adjustment, as provided in
a Transaction, shall be issued monthly, based on Seller’s analyses. Seller shall
clearly indicate Buyer’s applicable purchase order number on all invoices. Each
invoice shall state for each trainload of Coal: the quantity of Coal delivered,
the Actual Btu and SO2, % Na2O in ash (if set forth in the

-10-



--------------------------------------------------------------------------------



 



    Confirmation) and the invoice price and any other required quality
adjustment. Invoices shall be mailed or electronically transmitted, as
applicable, to:

     
 
  Invoices to:
 
   

  Attn: Hoot Lake Plant

  Otter Tail Power Company

  215 S Cascade

  Fergus Falls MN 56537
 
   

  Invoices to Kennecott:

  Attn: Accounts Payable

  Kennecott Coal Sales

  505 South Gillette Avenue

  Gillette, WY 82717



10.02   For invoices received between the 1st and 15th of each month, payment
will be made by the 25th of the same month. For invoices received between the
16th and the end of the month, payment will be made by the 10th of the following
month. Amounts shall be paid via electronic means (i.e., ACH or Federal Reserve
wire transfer of funds). The wire transfer of funds shall be sent to Seller’s
bank as indicated on the invoice.   10.03   In the event Buyer in good faith
disputes part or all of an invoice, notice of the disputed portion, with reasons
for dispute, must be given prior to the due date of the invoice and the
undisputed portion shall be paid by the due date. If the disputed portion is
determined to have been properly due and payable, interest on that portion not
in dispute and which has not been paid shall accrue from the date that portion
was due and payable. If a disputed portion is paid and is later determined not
to have been properly due and payable, interest will similarly be refunded from
the date payment had been received. Interest shall be paid at one (1) percentage
point over the then current U.S. prime rate as listed in the Money Rates section
of The Wall Street Journal. All invoices will be final and not subject to
further adjustments or correction unless objection to the accuracy thereof is
made prior to the lapse of one (1) year after the termination of the applicable
Transaction.

-11-



--------------------------------------------------------------------------------



 



10.04   If each Party is required to pay an amount to the other Party in the
same month, then such amounts with respect to each Party may be aggregated and
the Parties may discharge their obligations to pay through netting; in which
case, the Party owing the greater aggregate amount shall pay to the other Party
the difference between the amounts owed.   10.05   Each Party reserves to itself
all rights, setoffs, counterclaims, and other remedies and defenses to the
extent not expressly denied or waived herein which such Party has or may be
entitled to arising from or out of this Agreement. All outstanding Transactions
and the obligations to make payment in connection under this Agreement may be
offset against each other, set off, or recouped therefrom.   10.06   If a Party
fails to pay amounts under this Agreement within 10 days after receipt of
demand, unless such amount is the subject of a dispute as provided above, or is
excused by Article 11, in addition to the rights and remedies otherwise provided
in this Agreement, the aggrieved Party shall have the right to suspend
performance under any or all Transactions under this Agreement. If such failure
to pay continues for an additional 20 days, the aggrieved Party shall have the
right to terminate this Agreement and all Transactions and shall be entitled to
all other rights under this Agreement.

ARTICLE 11. FORCE MAJEURE



11.01   The term “Force Majeure” as used herein shall mean an act or event that
is not reasonably within the control and without the fault of the party claiming
Force Majeure including without limitation, acts of God; acts of the public
enemy; insurrections; riots; labor disputes; boycotts; fires; explosions;
floods; breakdowns of or damage to major components or equipment of Buyer’s
generating station, Seller’s mine, or transmission systems or Buyer’s
transportation; embargoes; acts of judicial or military authorities; acts of
governmental authorities; inability to obtain necessary permits, licenses, and
governmental approvals after applying for same with reasonable diligence; or
other causes which prevent the producing, processing, and/or loading of Coal by
Seller, or the receiving, accepting, unloading and/or utilizing of Coal by

-12-



--------------------------------------------------------------------------------



 



    Buyer. Force Majeure includes the failure of a Party’s contractor(s) to
furnish labor, services, Coal, materials or equipment in accordance with its
contractual obligations (but solely to the extent such failure is itself due to
Force Majeure).   11.02   If, because of Force Majeure, either Party fails to
perform any of its obligations under this Agreement (other than the obligation
of a Party to pay money), and if such Party shall promptly give to the other
Party written notice of such Force Majeure, then the obligation of the Party
giving such notice shall be suspended to the extent made necessary by such Force
Majeure and during its continuance; provided, the Party giving such notice shall
use good faith efforts to eliminate such Force Majeure, insofar as reasonably
possible, with a minimum of delay. Should the situation of Force Majeure exceed
sixty (60) consecutive days, the Party not affected by the Force Majeure event
may, at its option, terminate the Transaction in whole or in part and neither
Party shall have any further obligation to the other Party; however, each Party
shall be obligated to make any payments which had become due and payable prior
to such termination. Any deficiencies in deliveries of Coal caused by an event
of Force Majeure shall not be made up, except by mutual consent. The affected
Party shall provide suitable proof to the other Party to substantiate any claim
made under this Article 11.   11.03   Both Parties agree significant capital
expenditures and settlement of strikes and lockouts shall be entirely within the
discretion of the party having the difficulty. The above requirement that any
Force Majeure shall be remedied with all reasonable dispatch shall not require
significant capital expenditure or settlement of strikes and lockouts by
acceding to the demands of the opposing party when such course is inadvisable in
the discretion of the party having difficulty.   11.04   The loss of Buyer’s
markets or Buyer’s inability to economically use or resell Coal purchased
hereunder, the loss of Seller’s supply or Seller’s ability to sell Coal to a
market at a more advantageous price, the change in the market price of Coal or
price of power, or regulatory or contractual disallowance of the pass-through of
the costs of Coal or other related costs shall not constitute events of Force
Majeure.

-13-



--------------------------------------------------------------------------------



 



ARTICLE 12. RECORDS, AUDITS, ACCESS



12.01   Seller shall maintain books and records relating to the supply of Coal
under this Agreement and the applicable Transaction for a period of not less
than two (2) years after the end of each calendar year for all Coal tendered
during such calendar year.   12.02   Upon reasonable notice and during normal
business hours, Buyer and/or Buyer’s independent auditors shall have the right
to inspect Seller’s books and records relating to all provisions of this
Agreement which include Coal quality, quantity shipped, and price adjustments or
as may be necessary to satisfy inquiries from governmental or regulatory
agencies, but only to the extent necessary to verify the accuracy of any
statement, charges or computations made pursuant to this Agreement and/or a
Transaction. Seller shall make a reasonable effort to facilitate Buyer’s
inspection of such records in Seller’s possession. Buyer and its auditors, to
the extent permitted by law or regulation, shall treat all such information as
confidential.

ARTICLE 13. DEFAULT, REMEDIES, AND TERMINATION



13.01   The remedies set forth in this Section 13.01 shall cover the
non-defaulting Party’s remedies for the defaulting Party’s failure to perform
prior to any termination for default that may occur.



a)   As an alternative to the damages provision below, if the Parties mutually
agree in writing, the non-performing Party may schedule deliveries or receipts,
as the case may be, pursuant to such terms as the Parties agree in order to
discharge some or all of the obligation to pay damages. In the absence of such
agreement, the damages provision of this Article shall apply.

-14-



--------------------------------------------------------------------------------



 



b)   Unless excused by Force Majeure, if Seller fails to deliver the quantity of
Coal in accordance with the applicable Confirmation and this Agreement, Seller
shall pay to Buyer an amount for each ton of Coal of such deficiency equal to
(i) the lowest reasonable market price on an equivalent per mmBtu SO2 adjusted
basis at which Buyer is able, or (ii) at the time of Seller’s breach, would be
able to purchase or otherwise receive comparable supplies of Coal of comparable
quality minus the base price agreed to for the specific Transaction; except that
if such difference is negative, then neither Party shall have any obligation to
make any deficiency payment to the other.   c)   Unless excused by Force
Majeure, if Buyer fails to accept delivery of the quantity of Coal in accordance
with the applicable Confirmation and this Agreement, Buyer shall pay to Seller
an amount for each ton of Coal of such deficiency equal to (i) the base price
agreed to for the specific Transaction minus (ii) the highest reasonable market
price on an equivalent per mmBtu SO2 adjusted basis at which Seller is able, or
would be able, to sell or otherwise dispose of the Coal at the time of Buyer’s
breach; except that if such difference is negative, then neither Party shall
have any obligation to make any deficiency payment to the other.   d)   Buyer
and Seller shall be subject to commercially reasonable good faith obligation to
mitigate any damages hereunder.



13.02   The occurrence of any of the following shall constitute an “Event of
Default”:



a)   Failure by either Party to pay any amounts due.   b)   Either Party
materially breaches any contractual obligation under this Agreement.

-15-



--------------------------------------------------------------------------------



 



c)   Either Party (i) makes any general assignment or any general arrangement
for the benefit of creditors, (ii) files a petition or otherwise commences,
authorizes or acquiesces in the commencement of a proceeding or cause of action
under any bankruptcy or similar law for the protection of creditors or has such
a petition involuntarily filed against it and such petition is not withdrawn or
dismissed within thirty (30) days after such filing, (iii) otherwise becomes
bankrupt or insolvent (however evidenced), or (iv) is unable to pay its debts as
they fall due.



13.03   In addition to the non-defaulting Party’s remedies under this Article,
in the Event of Default with respect to a specific Transaction, the
non-defaulting Party shall have the same rights with respect to such specific
Transaction as they have under this Agreement in addition to the right to
exercise all other rights and remedies available under applicable law.

ARTICLE 14. NOTICES



14.01   Except as expressly provided otherwise, any notice, election or other
correspondence required or permitted hereunder shall become effective upon
receipt and, except invoices and payments, shall be deemed to have been properly
given or delivered when made in writing and delivered personally to the Party to
whom directed, or when sent by United States certified mail with all necessary
postage prepaid and a return receipt requested, or by a nationally recognized
overnight delivery service with charges fully prepaid and addressed to the Party
at the below-specified address:

     
 
  Notices to Kennecott:

  Attn: Contract Administration

  Kennecott Energy Company

  505 South Gillette Avenue

  Gillette, WY 82717

  Facsimile Number: (307) 687-6009
 
   

  Notices to Otter Tail:

  Attn: Energy Supply

  Otter Tail Power Company

  215 South Cascade

  Fergus Falls MN 56537

-16-



--------------------------------------------------------------------------------



 



    The addresses may be changed upon written notice in the manner provided
above, and no amendment hereof shall be required for a change of address under
this Article 14.

ARTICLE 15. COOPERATION



15.01   Each Party agrees to take all further action that may be reasonably
necessary to perform and to effectuate the purposes and intent of the Agreement,
the Confirmation, and any particular Transaction.

ARTICLE 16. WARRANTY, LIMITATION ON LIABILITY, DUTY TO MITIGATE &
INDEMNIFICATION



16.01   In no event shall either Party be liable to the other Party for
incidental, consequential or punitive damages however and wherever arising out
of, or in connection with, this Agreement or any Transaction.   16.02   EXCEPT
AS EXPRESSLY WARRANTED, HEREIN, IT IS EXPRESSLY AGREED THAT SELLER MAKES NO
WARRANTY EXPRESSED OR IMPLIED AS TO THE QUALITY, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OF THE COAL TO BE DELIVERED UNDER THIS AGREEMENT OR AS TO
THE RESULTS TO BE OBTAINED FROM THE USE OF SUCH COAL. SELLER SHALL NOT BE LIABLE
FOR ANY INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION LOSS OF PROFITS OR OVERHEAD, BY VIRTUE OF ITS BREACH OF ANY OF ITS
OBLIGATIONS UNDER THE AGREEMENT. NOTHING IN THIS ARTICLE SHALL BE CONSTRUED AS
LIMITING BUYER’S RIGHT, SUBJECT TO THE TERMS OF THIS AGREEMENT, TO SEEK DIRECT
DAMAGES FOR SELLER’S BREACH OF ANY OF ITS OBLIGATIONS HEREUNDER.

-17-



--------------------------------------------------------------------------------



 



16.03   Seller and Buyer shall each indemnify, defend and hold harmless the
other Party from any Claims arising from an act or incident occurring when title
and risk of loss to the Coal is vested in the indemnifying Party.   16.04   Each
Party agrees it has a duty to mitigate damages and covenants. Each Party will
use commercially reasonable efforts to minimize any damages it may incur as a
result of the other Party’s performance or non-performance of the Agreement
(except that neither Party shall be required to enter into a replacement
transaction as provided under this Agreement).   16.05   Each Party shall
indemnify, defend, and hold the other Party harmless from and against any and
all claims arising out of or resulting from the willful acts or negligence of
such Party, its agents, and employees.

ARTICLE 17. LIMITATION ON WAIVER



17.01   No waiver by either Party of any one or more defaults of the other Party
in the performance of this Agreement or any Transaction shall operate or be
construed as a waiver of any future default, or defaults, whether of a like or
different character.

ARTICLE 18. CONFIDENTIALITY



18.01   This Agreement and any Confirmation are deemed confidential. The Parties
shall protect the confidentiality of the terms of this Agreement and neither
this Agreement or any of its terms shall be disclosed to any other person unless
such disclosure is: (i) agreed to in writing by the Parties prior to release,
(ii) required by law, (iii) as required by jurisdictional regulation pursuant to
the request of any regulatory authorities (including, without limitation, state
utility commissions or boards, the Federal Energy Regulatory Commission, the
U.S. Securities and Exchange Commission and tax authorities); to attorneys,
auditors, consultants or other outside experts of the parties if said
individuals are advised of the

-18-



--------------------------------------------------------------------------------



 



    confidential nature of the information and said individuals agree to
maintain the confidentiality of the information; or to generating unit
co-owner(s). Where the law requires such disclosure, notice shall be given to
the other Party, and to the extent possible, such notice shall be given in
advance of disclosure.

ARTICLE 19. ENTIRETY, AMENDMENTS



19.01   This Agreement constitutes the entire agreement between the Parties.
This Agreement may not be amended except in a written instrument making
reference hereto signed by the Parties.

ARTICLE 20. SUCCESSORS AND ASSIGNS



20.01   This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns; provided, however,
this Agreement may not be assigned by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed.

ARTICLE 21. GOVERNING LAWS



21.01   This Agreement shall be governed by and construed in accordance with the
laws in the State of Wyoming.

ARTICLE 22. INTERPRETATION



22.01   The Parties acknowledge that each Party and its counsel have reviewed
this Agreement and that the rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.

-19-



--------------------------------------------------------------------------------



 



ARTICLE 23. RESALE AND BUYER’S OBLIGATIONS



23.01   The Parties agree, unless specifically provided otherwise in a specific
Confirmation, Buyer may resell the Coal purchased under a particular Transaction
to another party (“Buyer’s Customer”). The Parties agree that Buyer’s Customer
may perform some of Buyer’s obligations; nevertheless, Buyer shall remain liable
for all of Buyer’s obligations hereunder and Buyer shall indemnify and hold
Seller harmless from and against any and all Claims made by Buyer’s Customer
against Seller. In addition, Buyer agrees to the following:



a)   Buyer shall inform Seller at least twenty-four (24) hours in advance of
arrival of each unit train at the mine of the identification number of the unit
train, identification of Buyer’s Customer, and destination of such unit trains.
  b)   The loading of such unit train shall be in accordance with the loading
provisions set forth herein unless Buyer notifies Seller in advance of different
loading provisions and such different loading provisions are in general
accordance with general operating parameters in the mine’s region, and do not,
in Seller’s reasonable opinion, impose an undue operating or economic burden on
Seller.   c)   All information to be supplied by Seller to Buyer under this
Agreement including but not limited to analysis, weights, train manifest and
invoicing information shall be supplied to Buyer and Buyer shall be responsible
for transmitting such information to Buyer’s Customer. Buyer is specifically
released from its confidentiality obligations (Article 18) with respect to
quality and weighing information provided by Buyer to Buyer’s Customer.   d)  
If Buyer claims a Force Majeure event at Buyer’s generating station, such claim
shall not apply to Coal taken under this Agreement and sold by Buyer to Buyer’s
Customer. Force Majeure claims shall also not apply to Force Majeure events
occurring at generating stations to which Buyer has resold Coal.

-20-



--------------------------------------------------------------------------------



 



ARTICLE 24. SURVIVAL



24.01   The provisions of Articles 12 through 22 and Article 24 shall survive
the termination of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement by their
respective, duly authorized representatives effective as of the date first
written above.

              Kennecott Coal Sales Company   Otter Tail Power Company
 
           
By:
  /s/ Malcolm R. Thomas   By:   /s/ Ward Uggerud

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Malcolm R. Thomas         Vice President, Marketing & Sales   Title:   VP COO
Energy Supply
 
            Date: Dec. 7, 2001   Date: 12-13-01

-21-



--------------------------------------------------------------------------------



 



     Exhibit A – Not Used

(*) Confidential information has been omitted and filed separately with the
Commission pursuant to Rule 24b-2.

-22-